732 F.2d 949
32 Empl. Prac. Dec. P 33,925, 235 U.S.App.D.C. 347
Mary Frances BERRY, et al.v.Ronald REAGAN, President, United States of America, Appellant.
No. 83-2184.
United States Court of Appeals,District of Columbia Circuit.
Argued on Motion to Summarily Reversethe District Court and to Issue a StayNov. 21, 1983.
Decided Nov. 30, 1983.Ordered Published March 20, 1984.

On Appeal from the United States District Court for the District of Columbia (Civil Action No. 83-03182).
Robert E. Kopp, Alfred Mollin, J. Paul McGrath and Richard K. Willard, Attys., U.S. Dept. of Justice, Washington, D.C., for appellant.
Eric Schnapper, New York City, Elaine R. Jones, Washington, D.C., Barry L. Goldstein, Yonkers, N.Y., Brent E. Simmons, New York City, and Jack Greenberg, Yonkers, N.Y., by special leave of Court, for appellees.
Before WILKEY and MIKVA, Circuit Judges, McGOWAN, Senior Circuit Judge.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion for summary reversal and for a stay pending appeal, appellees' opposition, appellant's reply thereto, and the oral argument of the parties, it is


2
ORDERED by the Court that, the statutory period for the existence of the U.S. Commission on Civil Rights as presently constituted having expired, 42 U.S.C. Sec. 1975c(d), the judgment of the district court is vacated and this cause is remanded to the district court with directions to dismiss the suit as moot.    See United States v. Munsingwear, Inc., 340 U.S. 36, 39, 71 S.Ct. 104, 106, 95 L.Ed. 36 (1950);  Great Western Sugar Co. v. Nelson, 442 U.S. 92, 93-94, 99 S.Ct. 2149, 2149-50, 60 L.Ed.2d 735 (1979) (per curiam).  In Kalaris v. Donovan, 697 F.2d 376, 389-401 (D.C.Cir.), cert. denied, --- U.S. ----, 103 S.Ct. 3088, 77 L.Ed.2d 1349 (1983), this court most recently visited the delicate area of tenure of office.  There is no occasion to reaffirm any of its teachings in the case sub judice.


3
The Clerk is directed to send a certified copy of this order to the District Court.